Citation Nr: 1710418	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to an initial compensable rating prior to June 3, 2014, and in excess of 30 percent thereafter, for trigeminal cephalgia, claimed as headaches.

3.  Entitlement to a rating in excess of 40 percent for absence, surgical, right eye.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney 




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960 and from February 1961 to June 1964.

These matters come before the Board of Veterans' Appeal (Board) on appeal from August 2012 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for a left eye disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  Prior to June 3, 2014, the appellant's headache disability was manifested by dull aching headaches.  His disability was not manifested by characteristic prostrating attacks.  

2.  As of June 3, 2014, the appellant's headache disability has been manifested by characteristic prostrating attacks occurring on an average once per month.  His disability has not been manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

3.  Resolving all doubt in favor of the Veteran, from May 20, 2013, to November 4, 2013, the appellant's right eye disability was manifested by the use of a prosthesis for the anatomical loss of the right eye.  The visual acuity of the left eye ranged from 20/40 to 20/60 when corrected.

4.  As of November 5, 2013, the appellant's right eye disability has been manifested by the use of a prosthesis for the anatomical loss of the right eye.  The visual acuity of the left eye has ranged from 20/20 to 20/40.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to June 3, 2014, and 30 percent thereafter for trigeminal cephalgia, claimed as headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a 50 percent rating, but no higher, from May 20, 2013, to November 4, 2013, for absence, surgical, right eye have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.79, Diagnostic Code 6063 (2016). 

3.  The criteria for a rating in excess of 40 percent from November 5, 2013 for absence, surgical, right eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.79, Diagnostic Code 6063 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  
In May 2008 and June 2013, in letters issued prior to the initial decisions on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters also complied with the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, with respect to the issue of entitlement to a higher initial rating for trigeminal cephalgia, the appeal arises from the Veteran's disagreement with the initial rating assigned following the award of service connection.  Once service connection is granted the claim is substantiated, additional notice is generally not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board also notes that neither the Veteran nor his attorney has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The appellant has also been afforded adequate VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the examination reports, together with the appellant's lay testimony and the clinical evidence, contain the necessary findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Moreover, the appellant has not argued that his service-connected disabilities on appeal have increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

I.  Trigeminal Cephalgia 

The appellant's trigeminal cephalgia has been rated analogous to migraine headaches under Diagnostic Code 8100.   

Under this Diagnostic Code 8100, a noncompensable disability rating is assigned for less frequent attacks.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100.

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).




Factual Background

Post-service medical records demonstrate treatment for headache pain.  In May 2011, the appellant presented for treatment for headaches in the right frontal area.  In a subsequent July 2011 VA treatment record, it was documented that the appellant had a 10 year history of headaches, episodic in nature, occurring relatively frequently, exclusively right-sided, moderate in severity.  Additionally, the headaches were localized over the supraorbital region without clear autonomic symptoms, brief in nature, lasting typically half hour duration.  Following headaches, the Veteran can be left with a less severe achy feeling on occasion.  There was no eye or nose watering associated with the condition.  There was also no clear light or sound sensitivity or nausea.  Headaches were provoked by reading or eye strain.  The treating physician diagnosed chronic, longstanding, short-acting, unilateral headaches.  

The appellant underwent a VA examination in January 2012 for his headache disability.  Symptoms associated with the headaches included pain localized on the right side of the head with a dull ache.  The appellant reported that headaches usually resolved by stopping the activity causing the headache.  He also stated that removing his artificial right eye and using computers made his headache condition worse.  The treatment plan for the headaches included taking medication.  Headache pain usually lasted less than one day.  There were no prostrating attacks of headache pain and there was no evidence of prostrating attacks of non-migraine headache pain.  The examiner determined that the appellant's headache disability did not affect his ability to work.  

In a subsequent VA neurology note dated in May 2013, the appellant reported a dull ache over the paroxysmal area.

The appellant was provided an additional VA headaches examination in June 2014.  At that time he reported that his headaches had worsened in severity and frequency over the past couple of years.  He stated that using computers and watching television worsened his headaches.  The Veteran also reported that he quit his job in 2005 as a licensed practical nurse due to the increased use of computers.  Treatment for the headaches included taking medication.  Headache symptoms consisted of pain localized to one side of the head with a dull ache.  Headaches lasted for less than one day and were located on the right side of the head.  It was noted that the appellant had characteristic prostrating attacks of migraine/non-migraine headache pain that occurred once every month.  However, the Veteran did not have very prostrating and prolonged attacks of migraine/non-migraine headache pain productive of severe economic inadaptability.  The examiner determined that the appellant's headache disability did not affect his ability to work.  

Analysis

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to June 3, 2014, and 30 percent thereafter for the appellant's headache disability.

Prior to June 3, 2014, the appellant's headache disability was manifested by a dull aching pain occurring over the right frontal lobe.  Notwithstanding, VA medical records corresponding to this period are negative for complaints or findings of characteristic prostrating headache attacks.  Additionally, in the report of the January 2012 VA examination, the examiner concluded that the appellant did not exhibit characteristic prostrating headache attacks.  As such, the next-higher 10 percent higher rating is not warranted for this period of appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

As of June 3, 2014, the appellant's headaches were first shown to have been manifested by prostrating attacks occurring on average once a month.  The record does not show the appellant's trigeminal cephalgia was manifested by very frequent completely prostrating and prolonged attacks from June 3, 2014, productive of severe economic inadaptability.  Thus, the next-higher 60 percent higher rating is not warranted for this period of appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to June 3, 2014, and in excess of 30 percent thereafter for trigeminal cephalgia, claimed as headaches.   The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).

II.  Right Eye Disability 

The appellant's right eye disability has been assigned a 40 percent rating under Diagnostic Code 6063 for anatomical loss of one eye.

Under Diagnostic Code 6063 a 40 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/40.  A 50 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/50.  A 60 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/70 or 20/100.  A 70 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/200.  An 80 percent rating is warranted when visual acuity in the remaining eye is correctable to 15/200.  A 90 percent rating is warranted when visual acuity in the remaining eye is correctable to 10/200.  A 100 percent rating is warranted when visual acuity in the remaining eye is correctable to 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6063.

Factual Background

The appellant underwent a VA eye conditions examination in July 2013.  At that time, the appellant exhibited corrected distance vision of the left eye of 20/50 and corrected near vision of 20/40.  The Veteran's vision was not limited to no more than light perception only in either eye.  Additionally, the appellant did not have a visual field defect.

VA treatment records demonstrate that the appellant had left eye cataract surgery in September 2013.  Preoperative examination of the left eye was 20/60-2.  In a post-surgery ophthalmology note dated in October 2013, it was noted that left eye vision was 20/40.  An additional October 2013 eye examination revealed left eye vision of 20/50.  In a VA treatment record dated November 5, 2013, the appellant's left eye vision was 20/40.  In subsequent VA treatment records dated from November 2013 to August 2016, the appellant's left eye visual acuity ranged from 20/20-1 to 20/40.  

Analysis

Based on a review of the evidence, and resolving doubt in favor of the Veteran the Board finds that from May 20, 2013, to November 4, 2013, a 50 percent rating is warranted for the appellant's right eye disability.  In this regard, the evidence during this stage of the appeal demonstrates that the appellant wears a prosthesis for the anatomical loss of his right eye.  The visual acuity of the appellant's left eye ranged from 20/40 to 20/60.  At the time of the July 2013 VA examination, visual acuity of the left eye was eye of 20/50 and corrected vision of 20/40.  As detailed above, preoperative and post-operative visual acuity of the left eye ranged from 20/40 to 20/50.  Thus, resolving doubt in favor of the appellant, a 50 percent rating is warranted from May 20, 2013, to November 4, 2013.  38 C.F.R. § 4.79, Diagnostic Code 6063.

The Board also finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent from November 5, 2013.  In so finding, the evidence during this stage of the appeal demonstrates that the appellant wears a prosthesis for the anatomical loss of his right eye.  However, the visual acuity of the appellant's left eye was no worse than 20/40.  As such, the next-higher 50 percent rating is not warranted.  Id.  

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which to assign higher ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In sum, the Board finds that that a 50 percent rating is warranted for the appellant's right eye disability from May 20, 2013, to November 4, 2013.  However, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent from November 5, 2013.



III.  Extraschedular Consideration

In reaching its decisions with regard to the appellant's headache and right eye disability claims, the Board has also considered whether an extraschedular rating is warranted under 38 C.F.R. § 3.321, but finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).  As discussed above, the symptoms associated with the appellant's service-connected headache disability are fully contemplated by the Rating Schedule.  The appellant has reported symptoms such as dull aching pain and prostrating attacks.  These symptoms are contemplated by the diagnostic criteria.  With regard to the appellant's right eye disability, the appellant has reported decreased visual acuity of the left eye, which is also considered in the diagnostic criteria.

As discussed above, there are higher ratings available under multiple diagnostic codes, but the appellant's disability is not productive of such manifestations.  Moreover, the Veteran and his representative have not argued that there are symptoms due to these service-connected disabilities that are not encompassed by the criteria and the record does not indicate any such symptoms.  Thus, absent additional evidence that the Veteran's headaches and right eye disabilities are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the Veteran or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to trigeminal cephalgia and a right eye disability, the Veteran is service-connected for tinnitus, bilateral hearing loss, and onychomycosis of the right thumb nail.  The signs and symptoms of the appellant's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the Veteran nor his attorney has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").

ORDER

Entitlement to an initial compensable rating prior to June 3, 2014 and 30 percent thereafter for trigeminal cephalgia, claimed as headaches, is denied.

Entitlement to a 50 percent rating, but no higher, for absence, surgical, right eye from May 20, 2013 to November 4, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for absence, surgical, right eye from November 5, 2013 is denied.  


REMAND

The appellant underwent a VA eye conditions examination in July 2013.  The examiner diagnosed cataract of the left eye.  However, the Board observes that the examiner did not provide an etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In light of the forgoing, a remand is required to obtain an opinion regarding the etiology of the appellant's left eye disability.

The Board also notes that the issue of entitlement to a TDIU has been raised by the record.  In this regard, during the June 2014 VA examination, the Veteran reported that he had quit his job as a licensed practical nurse in 2005 as using computers caused his headaches to increase.  A claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The RO has not yet considered this issue in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the ophthalmologist who conducted the July 2013 VA eye conditions examination (or another appropriate examiner if she is unavailable), for the purposes of obtaining an addendum opinion regarding the etiology of the appellant's diagnosed left eye disability.  Access to the Veteran's electronic claims file must be made available to the examiner for review for purposes of providing the requested opinion.  An additional VA examination may be provided if deemed necessary by the examiner.

After reviewing the record (and examining the Veteran if deemed necessary), the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left eye disability is causally related to his active service or any incident therein or is causally related to or aggravated by any service-connected disability, to include the service-connected surgical absence of the right eye.  

2.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  After the actions above have been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


